Case 1:21-cv-21142-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.:


 NELSON I. VARGAS
 and other similarly situated individuals,

         Plaintiff(s),
 v.

 GROUND EFFECTS, INC.
 and LUIS VALDES, individually

       Defendants,
 ________________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff NELSON I. VARGAS, and other similarly situated

 individuals, by and through the undersigned counsel, and hereby sues Defendants GROUND

 EFFECTS, INC., and LUIS VALDES, individually, and alleges:

                            JURISDICTION VENUES AND PARTIES

      1. This is an action to recover money damages for unpaid half-time overtime wages under the

         United States laws. This Court has jurisdiction pursuant to the Fair Labor Standards Act,

         29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) ("the Act").

      2. Plaintiff NELSON I. VARGAS is a covered employee for purposes of the Act. Plaintiff is

         a resident of Miami-Dade County, Florida, within the jurisdiction of this Honorable Court.

         Plaintiff is a covered employee for purposes of the Act.




                                             Page 1 of 9
Case 1:21-cv-21142-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 2 of 9




    3. Defendant GROUND EFFECTS, INC. (hereinafter GROUND EFFECTS, or Defendant)

       is a Florida corporation, having a business in Dade County, Florida, where Plaintiff

       worked. Defendant was engaged in interstate commerce.

    4. The individual Defendant LUIS VALDES was and is now the owner/partner/officer and

       operator of Defendant Corporation GROUND EFFECTS. This individual Defendant was

       the employer of Plaintiff and others similarly situated within the meaning of Section 3(d)

       of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].

    5. All the actions raised in this complaint took place in Dade County, Florida, within this

       Court's jurisdiction.

                                 GENERAL ALLEGATIONS

    6. Plaintiff NELSON I. VARGAS brings this cause of action as a collective action to recover

       from the Defendants overtime compensation, liquidated damages, and the costs and

       reasonable attorney's fees under the provisions of Fair Labor Standards Act, as amended,

       29 U.S.C. § 201 et seq (the "FLA or the "ACT"). Plaintiff also brings this action on behalf

       of all other current and former employees similarly situated to Plaintiff ("the asserted

       class") and who worked more than forty (40) hours during one or more weeks on or after

       March 2018, (the "material time") without being properly compensated.

    7. Defendant GROUND EFFECTS is a full-service landscaping company located in Miami,

       Dade County, where Plaintiff worked.

    8. Defendants GROUND EFFECTS and LUIS VALDES employed Plaintiff NELSON I.

       VARGAS approximately from March 01, 2018, to September 30, 2019, or 82 weeks.

    9. Plaintiff was hired as a non-exempted full-time landscaper, and he was paid at the daily

       rate of $100.00.



                                          Page 2 of 9
Case 1:21-cv-21142-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 3 of 9




    10. During his employment with Defendants, every month, Plaintiff worked 2 weeks of 5 days,

       and 2 weeks of 6 days. Plaintiff had a regular schedule, and he worked from Monday to

       Saturday from 7:00 AM to 5:00 PM. (10 hours daily).

    11. In weeks of 5 days, Plaintiff completed 45 working hours. Plaintiff has already deducted 5

       hours of lunchtime (1 lunch hour x 5 days=5 hours).

    12. In weeks of 6 days, Plaintiff completed 54 working hours. Plaintiff has already deducted

       6 hours of lunchtime (1 lunch hour x 6 days=6 hours).

    13. Thus, while employed by Defendants Plaintiff worked 41 weeks of 5 days with 45 hours,

       and 41 weeks of 6 days with 54 hours every week 55 hours.

    14. Plaintiff always worked more than 40 hours weekly, but he was not paid for overtime hours

       as required by the FLSA.

    15. Plaintiff did not clock in and out. However, the Defendants were able to keep track of the

       hours worked by Plaintiff and other similarly situated individuals.

    16. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours at the

       rate of time and one-half his regular rate for every hour that he worked more than forty

       (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

       207(a)(1).

    17. Plaintiff was paid weekly with cash, without any record or paystubs providing information

       about the number of days and hours worked, wage-rate paid, employee taxes deducted, etc.

    18. Plaintiff was not in agreement with the wages received every week, and he complained to

       the owner of the business LUIS VALDES multiple times.

    19. On or about September 30, 2019, Plaintiff resigned from his position with Defendants to

       pursue better employment opportunities.



                                           Page 3 of 9
Case 1:21-cv-21142-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 4 of 9




    20. Plaintiff NELSON I. VARGAS seeks to recover half-time overtime wages for every hour

       over 40 that he worked, liquidated damages, and any other relief as allowable by law.

    21. The additional persons who may become Plaintiffs in this action are employees and/or

       former employees of Defendants who are and who were subject to the unlawful payroll

       practices and procedures of Defendants and were not paid overtime wages at the rate of

       time and one half of their regular rate of pay for all overtime hours worked over forty.

                                COUNT I:
              WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
            FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

    22. Plaintiff NELSON I. VARGAS re-adopts every factual allegation stated in paragraphs 1-

       21 above as if set out in full herein.

    23. Plaintiff NELSON I. VARGAS brings this cause of action as a collective action to recover

       from the Defendants overtime compensation, liquidated damages, costs, and reasonable

       attorney's fees under the provisions of the Fair Labor Standards Act, as amended, 29 U.S.C.

       § 201 et seq (the "FLA or the "ACT"), on behalf of Plaintiff and all other current and former

       employees similarly situated to Plaintiff ("the asserted class") and who worked more than

       forty (40) hours during one or more weeks on or after March 2018, (the "material time")

       without being compensated "at a rate not less than one and a half times the regular rate at

       which he is employed."

    24. Defendant GROUND EFFECTS was and is engaged in interstate commerce as defined in

       §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is a landscaping

       company and is engaged in interstate commerce. Defendant had more than two employees

       recurrently engaged in commerce or the production of goods for commerce by regularly

       and recurrently supplies produced out of state by using interstate commerce's



                                                Page 4 of 9
Case 1:21-cv-21142-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 5 of 9




       instrumentalities to accept and solicit funds from non-Florida sources, by using electronic

       devices to authorize credit card transactions. Upon information and belief, the annual gross

       revenue of the Employer/Defendant was always more than $500,000 per annum. By reason

       of the foregoing, Defendant's business activities involve those to which the Fair Labor

       Standards Act applies. Therefore, there is FLSA enterprise coverage.

    25. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

       commerce. The Plaintiff and those similarly situated regularly handled and worked on

       goods and materials produced for commerce and were moved across State lines at any time

       during the business. Therefore, there is FLSA individual coverage.

    26. Defendants GROUND EFFECTS and LUIS VALDES employed Plaintiff NELSON I.

       VARGAS approximately from March 01, 2018, to September 30, 2019, or 82 weeks.

    27. Plaintiff was hired as a non-exempted full-time landscaper, and he was paid at the daily

       rate of $100.00.

    28. During his time of employment with Defendants, every month, Plaintiff worked 2 weeks

       of 5 days and 2 weeks of 6 days. Plaintiff had a regular schedule, and he worked from

       Monday to Saturday from 7:00 AM to 5:00 PM. (10 hours daily).

    29. Thus, while employed by Defendants, Plaintiff worked 41 weeks of 5 days with 45 working

       hours and 41 weeks of 6 days with 54 hours. Plaintiff has already deducted 5 and 6 hours

       corresponding to 1 hour of lunchtime daily.

    30. Plaintiff always worked more than 40 hours weekly, but he was not paid for overtime hours

       as required by the FLSA.

    31. Plaintiff did not clock in and out. However, the Defendants were able to keep track of the

       hours worked by Plaintiff and other similarly situated individuals.



                                           Page 5 of 9
Case 1:21-cv-21142-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 6 of 9




    32. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours at the

       rate of time and one-half his regular rate for every hour that he worked more than forty

       (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

       207(a)(1).

    33. Plaintiff was paid weekly with cash, without any record or paystubs providing information

       about the number of days and hours worked, wage-rate paid, employee taxes deducted, etc.

    34. The records, if any, concerning the number of hours worked by the Plaintiff and those

       similarly situated and the compensation paid to such employees should be in the

       Defendants' possession and custody. However, upon information and belief, Defendants

       did not maintain accurate time records of hours worked by Plaintiff and other employees.

    35. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

    36. Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal

       Law, to inform employees of their federal rights to overtime and minimum wage payments.

    37. Defendant violated the Posting requirements of 29 U.S.C. § 516.4.

    38. Before the completion of discovery and the best of Plaintiff's knowledge, at the time of the

       filing of this complaint, the Plaintiff's good faith estimate of unpaid overtime wages is as

       follows:

       * Please note that these amounts are based on a preliminary calculation and that these
       figures could be subject to modifications as discovery could dictate.

           a. Total amount of alleged unpaid O/T wages:

               Four Thousand Three Hundred Thirty-One Dollars and 24/100 ($4,331.24)

           b. Calculation of such wages:

               Total weeks of employment: 82 weeks
               Total number of relevant weeks: 82 weeks
               Regular wage rate: $100.00 daily

                                            Page 6 of 9
Case 1:21-cv-21142-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 7 of 9




               1.- Half-time Overtime for 41 weeks with 5 days/ 45 working hours

               Total relevant weeks: 41 weeks
               Total hours worked: 45 hours weekly
               Total unpaid O/T hours: 5 O/T hours weekly
               Daily wage rate: $100.00 x 5 days=$500.00:45 hours=$11.12 an hour
               Regular rate: $11.12: 2 = $5.56 half-time O/T
               Half-time O/T: $5.56

               Half-time $5.56 x 5 O/T hours=$27.80 weekly x 41 weeks=$1,139.80

               2.- Half-time Overtime for 41 weeks with 6 days/ 54 working hours

               Total relevant weeks: 41 weeks
               Total hours worked: 54 hours weekly
               Total unpaid O/T hours: 14 O/T hours weekly
               Daily wage rate: $100.00 x 6 days=$600.00:54 hours=$11.12 an hour
               Regular rate: $11.12: 2 = $5.56 half-time O/T
               Half-time O/T: $5.56

               Half-time $5.56 x 14 O/T hours=$77.84 weekly x 41 weeks=$3,191.44

               Total # 1 and #2: $4,331.24

           c. Nature of wages (e.g., overtime or straight time):

               This amount represents unpaid half-time overtime wages.

    39. At all times, the Employers/Defendants failed to comply with Title 29 U.S.C. §207 (a) (1).

       In that, Plaintiff and those similarly-situated performed services and worked over the

       maximum hours provided by the Act, but no provision was made by the Defendants to pay

       them at the rate of time properly and one half for all hours worked over forty hours (40)

       per workweek as provided in said Act.

    40. Defendants knew and showed reckless disregard of the provisions of the Act concerning

       the payment of overtime wages as required by the Fair Labor Standards Act and remain

       owing Plaintiff and those similarly-situated these overtime wages since the commencement

       of Plaintiff's and those similarly-situated employee's employment with Defendants as set

                                             Page 7 of 9
Case 1:21-cv-21142-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 8 of 9




        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.

    41. At times mentioned, individual Defendant LUIS VALDES was the owner/partner/manager

        of GROUND EFFECTS. Defendant LUIS VALDES was the employer of Plaintiff and

        others similarly situated within the meaning of Section 3(d) of the "Fair Labor Standards

        Act" [29 U.S.C. § 203(d)]. In that, this individual Defendant acted directly in the interests

        of GROUND EFFECTS concerning its employees, including Plaintiff and others similarly

        situated. Defendant LUIS VALDES had absolute financial and operational control of the

        Corporation, determining terms and working conditions of Plaintiff and other similarly

        situated employees, and he is jointly and severally liable for Plaintiff's damages.

    42. Defendants GROUND EFFECTS and LUIS VALDES willfully and intentionally refused

        to pay Plaintiff overtime wages at the rate of time and one half his regular rate, as required

        by the law of the United States, and remain owing Plaintiff these overtime wages since the

        commencement of Plaintiff's employment with Defendants as set forth above.

    43. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

        this action and is obligated to pay a reasonable attorney's fee.



                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff NELSON I. VARGAS and those similarly situated respectfully requests

 that this Honorable Court:

        A. Enter judgment for Plaintiff NELSON I. VARGAS and other similarly situated

            individuals and against the Defendants GROUND EFFECTS and LUIS VALDES

            based on Defendants' willful violations of the Fair Labor Standards Act, 29 U.S.C. §



                                             Page 8 of 9
Case 1:21-cv-21142-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 9 of 9




            201 et seq.; and

         B. Award Plaintiff NELSON I. VARGAS actual damages in the amount shown to be due

            for unpaid overtime compensation for hours worked over forty weekly, with interest;

            and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                         JURY DEMAND

         Plaintiff NELSON I. VARGAS demands trial by a jury of all issues triable as of right by a

 jury.

 Dated: March 25, 2021

                                                  Respectfully submitted,


                                                 By: _/s/ Zandro E. Palma____
                                                 ZANDRO E. PALMA, P.A.
                                                 Florida Bar No.: 0024031
                                                 9100 S. Dadeland Blvd.
                                                 Suite 1500
                                                 Miami, FL 33156
                                                 Telephone: (305) 446-1500
                                                 Facsimile: (305) 446-1502
                                                 zep@thepalmalawgroup.com
                                                 Attorney for Plaintiff




                                            Page 9 of 9
